
	

113 S1011 IS: Boys Town Centennial Commemorative Coin Act
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1011
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Johanns (for himself
			 and Mrs. Fischer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the centennial of Boys Town, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Boys Town Centennial Commemorative
			 Coin Act.
		2.FindingsCongress finds that—
			(1)Boys Town is a
			 nonprofit organization dedicated to saving children and healing families,
			 nationally headquartered in the village of Boys Town, Nebraska;
			(2)Father Flanagan’s
			 Boys Home, known as Boys Town, was founded on December 12, 1917,
			 by Servant of God Father Edward Flanagan;
			(3)Boys Town was
			 created to serve children of all races and religions;
			(4)news of the work
			 of Father Flanagan spread worldwide with the success of the 1938 movie,
			 Boys Town;
			(5)after World War
			 II, President Truman asked Father Flanagan to take his message to the world,
			 and Father Flanagan traveled the globe visiting war orphans and advising
			 government leaders on how to care for displaced children;
			(6)Boys Town has
			 grown exponentially, and now provides care to children and families across the
			 country in 11 regions, including California, Nevada, Texas, Nebraska, Iowa,
			 Louisiana, North Florida, Central Florida, South Florida, Washington, DC, New
			 York, and New England;
			(7)the Boys Town
			 National Hotline provides counseling to more than 150,000 callers each
			 year;
			(8)the Boys Town
			 National Research Hospital is a national leader in the field of hearing care
			 and research of Usher Syndrome;
			(9)Boys Town programs
			 impact the lives of more than 2,000,000 children and families across America
			 each year; and
			(10)December 12th,
			 2017, will mark the 100th anniversary of Boys Town, Nebraska.
			3.Coin
			 specifications
			(a)$5 gold
			 coinsThe Secretary of the
			 Treasury (referred to in this Act as the Secretary) shall mint and
			 issue not more than 50,000 $5 coins in commemoration of the centennial of the
			 founding of Father Flanagan’s Boys Town, each of which shall—
				(1)weigh 8.359
			 grams;
				(2)have a diameter of
			 0.850 inches; and
				(3)contain 90 percent
			 gold and 10 percent alloy.
				(b)$1 silver
			 coinsThe Secretary shall mint and issue not more than 350,000 $1
			 coins in commemoration of the centennial of the founding of Father Flanagan’s
			 Boys Town, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(c)Half dollar clad
			 coinsThe Secretary shall
			 mint and issue not more than 300,000 half dollar clad coins in commemoration of
			 the centennial of the founding of Father Flanagan’s Boys Town, each of which
			 shall—
				(1)weigh 11.34
			 grams;
				(2)have a diameter of
			 1.205 inches; and
				(3)be minted to the
			 specifications for half dollar coins contained in section 5112(b) of title 31,
			 United States Code.
				(d)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(e)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the 100 years of Boys Town, one of the largest nonprofit child
			 care agencies in the United States.
			(b)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
				(1)a
			 designation of the value of the coin;
				(2)an inscription of
			 the year 2017; and
				(3)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
				(c)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the National Executive Director of Boys Town
			 and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens of Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins under this Act only during
			 the period beginning on January 1, 2017, and ending on December 31,
			 2018.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins; and
				(2)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Financial
			 assurancesThe Secretary shall
			 take such actions as may be necessary to ensure that minting and issuing coins
			 under this Act will not result in any net cost to the Federal
			 Government.
		
